         Case 1:20-cv-01259-NONE-BAM Document 12 Filed 12/11/20 Page 1 of 3
                                                                     PRO HAC VICE APPLICATION,
                                                                   ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                          TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                                 ORDER



  BRIAN PITMAN
                                    Plaintiff(s),
                                                    Case No. 1:20-CV-01259-NONE-BAM
  v.

       MACY’S WEST
       STORES, INC., et al.,
                                 Defendant(s).


           I, David E. Martin, attorney for Defendants Macy’s West Stores, LLC, f/k/a Macy’s West

 Stores, Inc. and Macy’s, Inc., hereby petition for admission to practice Pro Hac Vice under the

 provision of Local Rule 180(b)(2). I understand and consent to ECF Registration and Electronic

 Service as detailed below and I have submitted payment in the amount of $225.00 to the Clerk,

 U.S. District Court. In support of this petition, I state under penalty of perjury that:


           My business address is:

 Firm Name:              Macy’s Law Department

 Address:                11477 Olde Cabin Road, Suite 400

 City:                   St. Louis

 State:                  Missouri          ZIP Code: 63141

 Voice Phone:            (314) 342-6719

 FAX Phone:              (314) 342-6366

 Internet E-mail:        david.e.martin@macys.com

 Additional E-mail:      N/A

 I reside in City:       St. Louis           State: Missouri
        Case 1:20-cv-01259-NONE-BAM Document 12 Filed 12/11/20 Page 2 of 3
          I was admitted to practice in the Supreme Court of Missouri on October 10, 1986. I am

presently in good standing and eligible to practice in said court. A certificate of good standing

from the court in my state of primary practice is attached to this application. I am not currently

suspended or disbarred in any other court.

          I have not concurrently or within the year preceding this application made a pro hac vice

application to this court. (If you have made a pro hac vice application to this court within the last

year, list the name and case number of each matter in which an application was made, the date

of application and whether granted or denied.)

___________________________________________________________________________

___________________________________________________________________________

                                                                                                 .

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:


Name:            Michael C. Christman

Firm Name:       Macy’s Law Department

Address:         11477 Olde Cabin Road, Suite 400

City:            St. Louis

State:           Missouri       ZIP Code:    63141

Voice Phone: (314) 342-6334

FAX Phone:        (314) 342-6366

E-mail:          michael.christmam@macys.com




Dated: December 10, 2020                       Petitioner:
     Case 1:20-cv-01259-NONE-BAM Document 12 Filed 12/11/20 Page 3 of 3

                                           ORDER

       Certificate of good standing is not attached to the final document approved by the Court

but attached to the filing submitted by counsel on December 10, 2020.


IT IS SO ORDERED.


Dated:      December 11, 2020                                 /s/ Barbara    A. McAuliffe
